DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the index finger" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the small finger" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the singular" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the left" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the inherent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the throttle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the right" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the handlebars" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the subsequent" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the rider" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the wrist" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the top" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the back" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the hand" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the light reflective material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the back" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the hand" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. PATENT APPLICATION PUBLICATION No. 2017/0295869, hereafter referred to as Choi ‘869.  Choi ‘869 discloses a motorcycle hand signal glove 250 (NOTE: the recitation of ‘motorcycle hand signal’ is an intended use recitation and given very little patentable weight) comprising an adjustable non-reflective elastic wrist portion 270 (para. # 32) with stretchable light reflective portion (205 & 206) attached outside (fig. 2), a light reflective stretchable index finger portion (205 & 206) that connects to the wrist portion 270 (indirectly connects through 705, 215, 350, fig. 2) and encapsulates the index finger (fig. 2) and a two-piece small finger portion (205 & 206) that connects to the wrist portion 270 (indirectly connects through 705, 215, 350, fig. 2) with a non-reflective elastic band 205 but encapsulates the small finger with a light reflective stretchable portion 206 (fig. 2).
	Regarding claim 3, the motorcycle hand signal glove as claimed in claim 1 wherein the glove includes two distinct finger portions (at least two up to 4 distinct finger portions 205 & 206, fig. 2)and one distinct wrist portion 270 (fig. 2).
	Regarding claim 4, the motorcycle hand signal glove as claimed in claim 1 wherein the light reflective material 206 provided is stretchable (stretches with flexible material 206).
Regarding claim 8, the motorcycle hand signal glove as claimed in claim 1 wherein the small finger portion is comprised of two parts (204 & 206) with the small finger being encapsulated in the stretchable light reflective material 206 (fig. 2) and a portion across the back of the hand attached between the small finger portion and the wrist portion (fig. 2) comprised of an elastic band 270 that is not light reflective.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘869 in view of U.S. PATENT APPLICATION PUBLICATION No. 2017/0188643, hereafter referred to as Peifer ‘643. Choi ‘869 discloses the claimed invention except for the teaching that the non-reflective elastic band includes a hook and loop fastener system that makes this wrist portion adjustable.
Peifer ‘643 teaches a glove with an elastic band 40 which includes hook and loop fasteners (Velcro, para. # 17)
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the elastic band of Choi ‘869 to include hook and loop fasteners as taught by Peifer ‘643 in order to efficiently adjust and hold the glove to a user’s hand.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘869 in view of Piefer ‘643 as applied in claim 5 further in view of U.S. PATENT APPLICATION PUBLICATION No. 2020/0352264, hereafter referred to as Fugate ‘264. Choi ‘869 discloses the claimed invention except for the teaching that the wrist portion has a light reflective material attached to a top of the elastic band that will encircle the wrist.
Fugate ‘264 teaches a glove 30 having the wrist portion has a light reflective material (39-40, 40a) attached to a top of the elastic band (43, 47, 48) that will encircle the wrist (fig. 2a).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the glove of Choi ‘869 so that the wrist portion has a light reflective material attached to a top of the elastic band that will encircle the wrist as taught by Fugate ‘264 in order to efficiently reflect light.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘869 in view of U.S. PATENT APPLICATION PUBLICATION No. 2020/0352264, hereafter referred to as Fugate ‘264. Choi ‘869 discloses the claimed invention except for the teaching that the index finger portion has a light reflective material that extends from the wrist portion, across the back of the hand and onto the index finger with the light reflective material encapsulating the index finger.
Fugate ‘264 teaches a glove 30 with having an index finger portion has a light reflective material (39-40, 44, figure 2a) that extends from the wrist portion (47-48), across the back of the hand and onto the index finger with the light reflective material encapsulating the index finger (para. #’s 53-55).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the glove of Choi ‘869 so the index finger portion has a light reflective material that extends from the wrist portion, across the back of the hand and onto the index finger with the light reflective material encapsulating the index finger as taught by Fugate ‘264 in order to efficiently reflect light.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875